DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 06/14/2021, 07/27/2021 and 08/02/2021 have been placed in the record and considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was discussed in a telephone interview with Robert Morton (Attorney Reg. No. 67863) on 11/25/2020.   See the Examiner Interview Summary included with the Notice of Allowance mailed on 12/15/2020.
The application has been amended as follows:

	(a) performing, by a proxy master, a Common Public Radio Interface (CPRI) Layer 1 (L1) link auto-negotiation with a radio equipment to achieve a L1 synchronization between the proxy master and the radio equipment at a link bit rate; 
	(b) communicating the link bit rate from the proxy master to a proxy slave, wherein the communicating is performed via an Ethernet network; 
	(c) performing, by the proxy slave, a CPRI L1 link auto-negotiation with a radio equipment controller to determine whether a L1 synchronization between the proxy slave and the radio equipment controller is achieved using the link bit rate received from the proxy master; 
	
	(d)[[(e)]] based on determining that the L1 synchronization between the proxy slave and the radio equipment controller is not achieved using the link bit rate, communicating an indication from the proxy slave to the proxy master via the Ethernet network that the L1 synchronization between the proxy slave and the radio equipment controller was not achieved and repeating (a), (b), and (c) using a plurality of other link bit rates until a common matching link bit rate is achieved among the radio equipment controller, the proxy slave, the proxy master, and the radio equipment; and
	(e)[[(f]]) upon the common matching link bit rate being achieved, establishing a CPRI link between the radio equipment controller and the radio equipment using the common matching link bit rate.

2. 	(Canceled)

(Previously Presented) The method of Claim 1, wherein communicating the indication from the proxy slave to the proxy master further comprises: 
	communicating the indication from the proxy slave to the proxy master using an out-of- band control channel between the proxy slave and the proxy master.

(Original) The method of Claim 1, wherein communicating the link bit rate from the proxy master to a proxy slave further comprises: 
	communicating the link bit rate from the proxy master to the proxy slave using an out-of- band control channel between the proxy master and the proxy slave.

(Original) The method of Claim 1, wherein performing the CPRI L1 link auto-negotiation with the radio equipment by the proxy master further comprises: 
	resetting a CPRI link between the proxy master and the radio equipment after the L1 synchronization between the proxy master and the radio equipment is achieved.

(Original) The method of Claim 1, wherein performing the CPRI L1 link auto-negotiation with the radio equipment controller by the proxy slave further comprises: 
	determining, by the proxy slave, whether a hyper frame number synchronization between the proxy slave and the radio equipment controller is achieved using the link bit rate for a CPRI bit stream received from the radio equipment controller at the link bit rate; 
	transmitting, by the proxy slave, a CPRI bit stream towards the radio equipment controller using only the link bit rate received from the proxy master upon determining the hyper frame number synchronization; and 
	stopping the transmitting by the proxy slave after 10 hyper frames.

(Previously Presented) The method of Claim 1, wherein based on determining that the L1 synchronization between the proxy slave and the radio equipment controller is achieved using the link bit rate, the method further comprising: 
	communicating an indication from the proxy slave to the proxy master to allow CPRI link auto-negotiation operations to be performed between the radio equipment controller and the radio equipment to establish the CPRI link between the radio equipment controller and the radio equipment using the common matching link bit rate while the proxy master and the proxy master slave perform passive link monitoring operations, mapping operations, and de-mapping operations.

(Previously Presented) The method of Claim 7, wherein the passive link monitoring operations comprise: 
	monitoring, by the proxy master and the proxy slave, for CPRI LI link faults or a CPRI link reset; and 
	based on detecting a CPRI L1 link fault or a CPRI link reset, repeating (a), (b), and (c) until the common matching link bit rate is known among the radio equipment controller, the proxy slave, the proxy master, and the radio equipment.

9. 	(Currently Amended) 	A plurality of non-transitory computer readable storage media encoded with instructions that, when executed by a plurality of processors, cause the plurality of processors to perform operations, comprising: 
	(a) performing, by a proxy master, a Common Public Radio Interface (CPRI) Layer 1 (L1) link auto-negotiation with a radio equipment to achieve a L1 synchronization between the proxy master and the radio equipment at a link bit rate; 

	(c) performing, by the proxy slave, a CPRI L1 link auto-negotiation with a radio equipment controller to determine whether a L1 synchronization between the proxy slave and the radio equipment controller is achieved using the link bit rate received from the proxy master;
	
	(d)[[(e]]) based on determining that the L1 synchronization between the proxy slave and the radio equipment controller is not achieved using the link bit rate, communicating an indication from the proxy slave to the proxy master via the Ethernet network that the L1 synchronization between the proxy slave and the radio equipment controller was not achieved and repeating (a), (b), and (c) using a plurality of other link bit rates until a common matching link bit rate is achieved among the radio equipment controller, the proxy slave, the proxy master, and the radio equipment; and 
	(e)[[(f)]] upon the common matching link bit rate being achieved, establishing a CPRI link between the radio equipment controller and the radio equipment using the common matching link bit rate.

10. 	(Canceled)

11. 	(Previously Presented) The media of Claim 9, wherein communicating the indication from the proxy slave to the proxy master further comprises: 


12. 	(Original) The media of Claim 9, wherein communicating the link bit rate from the proxy master to a proxy slave further comprises: 
	communicating the link bit rate from the proxy master to the proxy slave using an out-of- band control channel between the proxy master and the proxy slave.

13. 	(Original) The media of Claim 9, wherein performing the CPRI L1 link auto-negotiation with the radio equipment by the proxy master further comprises: 
	resetting a CPRI link between the proxy master and the radio equipment after the L1 synchronization between the proxy master and the radio equipment is achieved.

14. 	(Original) The media of Claim 9, wherein performing the CPRI L1 link auto-negotiation with the radio equipment controller by the proxy slave further comprises: 	determining, by the proxy slave, whether a hyper frame number synchronization between the proxy slave and the radio equipment controller is achieved using the link bit rate for a CPRI bit stream received from the radio equipment controller at the link bit rate; 
	transmitting, by the proxy slave, a CPRI bit stream towards the radio equipment controller using only the link bit rate received from the proxy master upon determining the hyper frame number synchronization; and 
	stopping the transmitting by the proxy slave after 10 hyper frames.


	communicating an indication from the proxy slave to the proxy master to allow CPRI link auto-negotiation operations to be performed between the radio equipment controller and the radio equipment to establish the CPRI link between the radio equipment controller and the radio equipment using the common matching link bit rate while the proxy master and the proxy master slave perform passive link monitoring operations, mapping operations, and de-mapping operations.

16. 	(Currently Amended) A system comprising: 
	a plurality of memory elements for storing data; and 
	a plurality of processors for executing instructions associated with the data, wherein executing the instructions causes the system to perform operations, comprising: 		(a) performing, by a proxy master, a Common Public Radio Interface 	(CPRI) Layer 1 (L1) link auto-negotiation with a radio equipment to achieve a L1 	synchronization between the proxy master and the radio equipment at a link bit 	rate; 
		(b) communicating the link bit rate from the proxy master to a proxy slave, 	wherein the communicating is performed via an Ethernet network; 
		(c) performing, by the proxy slave, a CPRI L1 link auto-negotiation with a 	radio equipment controller to determine whether a L1 synchronization between 	the proxy slave and the radio equipment controller is achieved using the link bit 	rate received from the proxy master; 
		
		 (d)[[(e)]] based on determining that the L1 synchronization between the 	proxy slave and the radio equipment controller is not achieved using the link bit 	rate, communicating an indication from the proxy slave to the proxy master via 	the Ethernet network that the L1 synchronization between the proxy slave and 	the radio equipment controller was not achieved and repeating (a), (b), and (c) 	using a plurality of other link bit rates until a common matching link bit rate is 	achieved among the radio equipment controller, the proxy slave, the proxy 	master, and the radio equipment; and
 		(e)[[(f)]] upon the common matching link bit rate being achieved, 	establishing a CPRI link between the radio equipment controller and the radio 	equipment using the common matching link bit rate.

17. 	(Canceled)

18. 	(Original) The system of Claim 16, wherein communicating the link bit rate from the proxy master to a proxy slave further comprises: 
	communicating the link bit rate from the proxy master to the proxy slave using an out-of- band control channel between the proxy master and the proxy slave.

19. 	(Original) The system of Claim 16, wherein performing the CPRI L1 link auto- negotiation with the radio equipment by the proxy master further comprises: 
	resetting a CPRI link between the proxy master and the radio equipment after the L1 synchronization between the proxy master and the radio equipment is achieved.


	transmitting, by the proxy slave, a CPRI bit stream towards the radio equipment controller using only the link bit rate received from the proxy master upon determining the hyper frame number synchronization; and 
	stopping the transmitting by the proxy slave after 10 hyper frames.

21. 	(Previously Presented) The system of Claim 16, wherein communicating the indication from the proxy slave to the proxy master further comprises: 
	communicating the indication from the proxy slave to the proxy master using an out-of- band control channel between the proxy slave and the proxy master.

22. 	(Previously Presented) The system of Claim 16, wherein based on determining that the L1 synchronization between the proxy slave and the radio equipment controller is achieved using the link bit rate, executing the instructions causes the system to perform further operations, comprising: 
	communicating an indication from the proxy slave to the proxy master to allow CPRI link auto-negotiation operations to be performed between the radio equipment controller and the radio equipment to establish the CPRI link between the radio equipment controller and the radio equipment using the common matching link bit rate while the proxy master and the proxy slave perform passive link monitoring operations, mapping operations, and de-mapping operations.

23. 	(Previously Presented) The system of Claim 22, wherein the passive link monitoring operations comprise: monitoring, by the proxy master and the proxy slave, for CPRI L1 link faults or a CPRI link reset; and based on detecting a CPRI L1 link fault or a CPRI link reset, repeating (a), (b), and (c) until the common matching link bit rate is known among the radio equipment controller, the proxy slave, the proxy master, and the radio equipment.

Allowable Subject Matter
Claims 1, 3-9, 11-16 and 18-23, renumbered as claims 1-20, are allowed.
See the reasons for notice of allowance included with the Notice of Allowance mailed on 12/15/2020.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho, can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413